Citation Nr: 1441924	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  11-25 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1969 to September 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 


FINDING OF FACT

During the entire period of the claim, the impairment from the Veteran's PTSD has more nearly approximated occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks than reduced reliability and productivity.


CONCLUSION OF LAW

Throughout the period on appeal, the criteria for a rating in excess of 30 percent for PTSD have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a November 2009 letter, which was sent prior to the initial adjudication of the claim in January 2010.

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  The record reflects that all pertinent available service treatment records (STRs), the Veteran's official military personnel file (OMPF), and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded appropriate VA examinations, most recently in January 2013.  The Veteran has not asserted, and the evidence of record does not show, that his PTSD has increased significantly in severity since this most recent examination.  The Veteran has also been afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claim.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Legal Criteria: Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  

The Veteran's PTSD has been service-connected since May 2000, and in November 2009 he submitted a claim for an increased rating for this condition.  A 30 percent disability evaluation is currently assigned for the Veteran's PTSD, which is rated under the General Rating Formula for Mental Disorders.  In pertinent part, it provides the following:
	
Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) . . . . . . . . . . . . . . . . . . . 30

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . .. . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411.

The evidence considered in determining the level of impairment under the Rating Schedule for PTSD is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The DSM-IV provides for a global assessment functioning score (GAF) of 41-50 for serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF rating of 51-60 is assigned for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  While a GAF rating of 60-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  DSM-IV, 46-7.  

At the outset, the Board notes that the Veteran's GAF scores have ranged from 58-68 throughout the course of the appeal, which is indicative of mild to moderate symptomatology.  In determining the proper rating for the Veteran, the Board considers the GAF score as assistive and probative evidence; however, the score alone is neither dispositive nor more probative than the actually described symptoms in the record.  

In support of his claim, the Veteran has submitted treatment records from the Milwaukee Vet Center dated from June 2000 through September 2009.  These records show the Veteran reported increased problems with work functioning, as well as other life areas as a result of his PTSD in September 2009.  The Veteran indicated he continued to experience sleep problems, with nightmares.  The Veteran also stated he used his job to avoid thinking of his Vietnam experiences.  His reports show he endorsed social isolation as a form of coping, because he stated "people agitate me."  However, the Veteran also stated he never planned or attempted to hurt anyone. 

Additionally, the Veteran's outpatient medical records from the Milwaukee VA Medical Center (VAMC) were obtained.  These records show primarily medication treatment throughout the appeal period, with periodic follow-ups with his treating psychiatrist.  In sum, the records indicate the Veteran experiences chronic sleep problems and mild anxiety.  These reports show the Veteran has universally denied significant periods of depression and abnormal thoughts; however, the Veteran has endorsed brief periods of depressed mood.  No evidence of altered affect or inappropriate speech was found.  Additionally, the Veteran's notes indicate he denied suicidal or homicidal ideations. 

In the course of the Veteran's January 2010 VA examination, the Veteran indicated he continued to live alone.  The Veteran also reported a good work history of 21 years.  The examiner noted the Veteran maintained regular appointments with his treating psychiatrist, and maintained regular medications for the prior 10 years. However, the Veteran stated he did not attend any form of counseling at that time.  The Veteran reported experiencing increased nightmares, as well as heightened nervousness.  

The examiner noted the presence of persistent re-experiencing of thoughts, avoidance of stimuli, increased arousal, irritability and hypervigilance, which all are consistent with the Veteran's diagnosis of PTSD.  The examiner described the Veteran as mildly disheveled, but with an appropriate and congruent range of affect.  The examiner also stated the Veteran was friendly and engaging.  The examiner found his speech normal.  The Veteran denied hallucinations and delusions, and was oriented to person, place and time.  Thought process and communication were depicted as being unimpaired.  The Veteran did endorse some situational depression and anxiety.  He also reported panic attacks that occurred on average twice a month. Although the Veteran stated he was experiencing a somewhat disrupted memory, the examiner found his recall for recent and remote issues was intact.  There was no evidence of compulsions, fears, hypomania, mania, or agoraphobia.  The Veteran's GAF score was found to be 68, which is indicative of mild symptomatology.  The examiner diagnosed PTSD, and stated the Veteran's PTSD seemed consistent with the initial assessment performed in 2004.

In January 2012 the Veteran's representative submitted a physician's questionnaire, which was completed by the Veteran's treating psychologist.  The clinician indicated he had treated the Veteran for a year and a half.  He stated that it was his opinion the Veteran's PTSD caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The examiner also stated the Veteran's GAF at that time was 62, which was indicative of mild impairments.  The examiner reported the Veteran lived a "highly truncated" life, with curtailed social relationships.  The examiner also indicated the Veteran's symptoms included liability of mood, extreme mistrust, panic attacks, nightmares, and irritability.

The Veteran was afforded a second VA examination in January 2013.  The examiner indicated the Veteran's GAF score at that time was 65.  Additionally, the examiner indicated the Veteran experienced symptoms of anxiety, chronic sleep impairment, recurrent and distressing thoughts, nightmares, feelings of detachment, insomnia, difficulty concentrating, and an exaggerated startle response.  The examiner described the Veteran as clean and groomed, with adequately appearing self-care skills.  Abnormal behavior was not evidenced during the examination, and the Veteran's voice was described as "well modulated."  The examiner found the Veteran to be fully oriented, and also indicated his answers were logical and relevant to the questions asked.  No evidence of a psychosis was detected by the examiner, and the Veteran denied hallucinations.  Attention and concentration were described as fair, but the examiner indicated the Veteran's memory was intact. The Veteran denied suicidal ideations, and his affect was noted to be full.  The Veteran stated he had friends that he had kept for many years and saw regularly.  He also stated he had a good relationship with his children.  The Veteran told the examiner he attended church most weekends, and also enjoyed traveling and going to the park.  In sum, the examiner indicated the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an increased evaluation for PTSD.  The Veteran's social and occupational impairment more closely approximates the schedular criteria for a 30 percent evaluation than those for a higher evaluation.  

The evidence shows the Veteran has commonly reported his PTSD symptoms are chronic sleep problems, mild anxiety, nightmares, mild social avoidance, irritability, sporadic panic attacks, depressed mood, slight memory impairments, feelings of detachment, and diminished concentration.  The Veteran's constellation of reported symptoms are clearly compatible with occupational and social impairment with decrease in work efficiency and intermittent periods of inability to perform tasks.  He generally functions satisfactorily.  The report of VA examination dated in January 2013 shows he attends to his own activities of daily living (i.e., dressing, feeding, and toileting), lives alone by choice, has friends he has kept for many years, and he attends church.  The Veteran is not so depressed or anxious that he cannot perform chores or leave his home to attend church due to psychiatric disorder.

The record does not demonstrate impairment from the PTSD that more nearly approximates reduced reliability and productivity.  Reports of VA examinations dated in January 2010 and January 2013 show the Veteran was fully oriented in all three spheres and without impairment of thinking, speech, insight, or judgment.  Neither the lay nor the medical evidence shows that the Veteran has panic attacks more than once a week or frequent depression.  The evidence suggests that the Veteran has good relationships with his children and friends.  Although the Veteran is retired, the record shows a 23 year continuous work history with the same employer.  There is no indication that the Veteran has disturbances of mood of the severity or frequency such as to limit productivity.  The evidence further shows that he regularly attends his medical appointments as scheduled.

The Board has also considered the Veteran's GAF scores.  Reports of VA examinations dated in January 2010 and January 2013, as well as the report provided by the Veteran's treating psychologist, reflect that GAF scores ranging from 58-68, which reflect the presence of mild to moderate symptomatology.  

Based on the foregoing, the Board has determined the nature, severity, and frequency of the symptoms suggested by the 50 percent rating criteria are not shown at any time during the appeal period.  The Veteran does not have flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  While it is not necessary for these specific symptoms to be shown in order to merit the assignment of a 50 percent or higher disability evaluation for PTSD, the symptoms recited in the schedular criteria suggest the type and degree of symptoms, or their effects, that would justify a higher evaluation.  Here, neither the lay nor the medical evidence reflects symptomatology that more nearly approximates the criteria for a higher disability evaluation.  

While the Veteran's private psychologist has indicated the Veteran's PTSD causes deficiencies in most areas, the Board has reviewed the symptoms and GAF reported by the examiner, and found the Veteran's disability picture does not more nearly approximates the criteria necessary for disability evaluation in excess of 30 percent.  In closing, the Board notes there is no evidence of delusions, hallucinations, or grossly inappropriate behavior exhibited by this Veteran.  He has been able to perform activities of daily living and is oriented to person, time, and place.  Additionally, while mild memory impairments were endorsed by the Veteran in the January 2010 VA examination report, there is no indication that it is of such a severity that he forgets names of close relatives, his own occupation, or his own name.  No medical professional ever opined, and the evidence does not otherwise show, that the social and occupational impairments from the disability more nearly approximated the total impairments required for a 100 percent rating at any time during the period of the claim.  Accordingly, the claim must be denied.

Other Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating for the disability at issue.

Consideration has been given to assigning a staged rating; however, the evidence does not suggest that the severity has fluctuated during the period of this appeal, so a staged rating is not appropriate for this claim.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disability, as discussed above, are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.


ORDER

An evaluation in excess of 30 percent for PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


